.Per Curiam:
Edward W. Griggs, superintendent of the poor of Warren county, for reasons which do not very fully appear, has moved the court for an order to inquire into the alleged incompetency of one Julia Langdon, and the court has granted such an order. The alleged incompetent, with her daughter, appeals from the order.
*738The petition alleges that “Julia Langdon is a person incompetent to manage herself or her affairs in consequence of lunacy, idiocy, habitual drunkenness or imbecility arising from old age or loss of memory and understanding, or other cause.” There is no allegation that she is a lunatic, idiot, habitual drunkard, or that she is an imbecile arising from old age or loss of memory and understanding, nor is any fact given from which the court can properly draw the conclusion that Julia Lang-don is incompetent, or that the petitioner, as superintendent of the poor, has any call to make the petition. Mrs. Langdon appears to have two married daughters; there is no suggestion that she is, or that she may become, a public charge, and the mere fact that she does not properly cultivate her village lot,
' and that the same produces no income, aside from sheltering her, does not give the County Court jurisdiction to enter upon an inquiry as to her mental condition. She appears by the petition to have an income , of $12 per month; she owns the home, and there is nothing to indicate that she is not able to keep it, except -the possibility that a mortgage for • $260 upon premises worth $1,500 may be foreclosed, though there is no suggestion that the interest is not kept up, or that there is any danger of such foreclosure. The presumption is, of course, that Mrs. Langdon is sane and competent, and, upon a petition which makes no allegation' of fact on which the conclusion of incompetency may properly rest, we are of opinion that the learned County Court erred in granting, the prayer of the petition.
The order appealed from should be reversed, and the proceeding " dismissed, with costs against Edward W. Griggs personally.
All concurred.
Order reversed, proceeding dismissed, with costs against Edward W. Griggs personally.